Exhibit 10.40
 

 
ADDENDUM “A”
 
TO MASTER SERVICES AGREEMENT
 
This agreement between Ness Global Services, Inc. a Pennsylvania Corporation,
Ness Technologies India Ltd. an Indian Company, and Ness Technologies, Inc., a
Delaware Corporation (collectively “Supplier”) and Chordiant Software, Inc. a
Delaware Corporation (“Chordiant”), is an Addendum (the “Addendum”) to the
Master Services Agreement executed on December 15, 2003 (the “Agreement”)
between Supplier and Chordiant and is effective as of September 12, 2005.
 
WHEREAS, the parties hereto wish to modify certain terms of the Agreement and to
memorialize additional terms, as more fully set forth below;
 
WHEREAS, Chordiant and Supplier wish to permit certain of Supplier key employees
to perform services outside the Supplier EDC Site and remotely access the
Supplier EDC network; and
 
WHEREAS Supplier wishes to limit its liability for certain actions of such key
employees performing services outside the Supplier EDC Site
 
Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:
 
 
1.
In accordance with Section 10.1(c) of the Agreement, Chordiant desire for
certain Supplier key employees to provide Services outside of the Supplier EDC
Site at their own private homes or at other locations approved by Chordiant and
to remotely access the Supplier EDC network (each, an “Outside Service
Location”).  Each Outside Service Location shall be considered a “Supplier
Service Location” for all purposes under the Agreement.  Authorized EDC
Personnel who are authorized to provide Services at an Outside Service Location
are referred to as “Outside EDC Personnel” hereunder.

 
 
2.
Prior to any Outside EDC Personnel performing Services at an Outside Service
Location, Supplier and such Outside EDC Personnel will complete and submit to
Chordiant an Outside EDC Personnel Agreement, using the form attached hereto as
Attachment A, which shall be executed by the Outside EDC Personnel and
Supplier.  For those Outside EDC Personnel whom Chordiant authorizes for such
activity Chordiant will countersign such application and provide written notice
of authorization to Supplier.

 
 
3.
So long as Supplier has complied with all of its obligations under Article 20,
Supplier shall not be held liable for any actions of the Outside EDC Personnel
which would constitute a violation of Sections 20 (including all subsections) of
the Master Services Agreement relating to confidentiality if such acts or
omissions occurred while working at such Outside Service Location and Ness is
not complicit in such acts or omissions.  In the event of any such violation or
alleged violation Supplier shall comply with its obligations under Section 20.3.

 



.
 
1. 

--------------------------------------------------------------------------------

 
Exhibit 10.40



 
 
4.
The provisions of Section 2.2(e) of Master Services Agreement Exhibit 12,
Security, shall not apply with regards to Outside EDC Personnel who are
permitted to provide Services at an Outside Service Location under this
Addendum; provided that Chordiant, in its sole discretion, may terminate the
right for any or all Outside EDC Personnel to provide Services at an Outside
Service Location, and may reinstate the applicability of Section 2.2(e) of
Exhibit 12 at any time upon written notice to Supplier.  Supplier will comply
with the terms of Attachment B when permitting Outside EDC Personnel to remotely
access the Supplier EDC Network (the “Remote Access Security
Policies”).  Without limiting the foregoing, wireless remote access to the
Supplier EDC Network is strictly prohibited.

 
 
5.
So long as Supplier has complied with all of its obligations under Article 20,
Supplier shall not be held liable for indemnity under section 27.2(n) of the
Master Services Agreement relating to breach of Article 20 for any acts or
omissions constituting a breach of Article 20 by any Outside EDC Personnel
permitted to provide Services at an Outside Service Location if such acts or
omissions occurred while working at such Outside Service Location and Supplier
is not complicit in such acts or omissions.

 
 
6.
Supplier agrees that should any individual be found to have violated any
Chordiant Intellectual Property or Confidentiality Rights, Supplier shall
terminate such employee, sanction such employee to the maximum extent possible
(e.g. refusal to provide letters of leave or recommendation) and take all
reasonable commercial actions to recover and intellectual property or
confidential information from such employee.

 
 
7.
Supplier agrees that should any individual be found to have violated any
Chordiant Intellectual Property or Confidentiality Rights, Supplier shall assist
Chordiant, at Chordiant’s expense, in prosecuting the individual to the fullest
extent possible under the law.

 
 
8.
All capitalized terms used herein which are not otherwise defined shall have the
respective meanings given such terms in the Agreement.

 
9.           All other terms and conditions of the Agreement remain in full
force and effect.
 



.
 
2. 

--------------------------------------------------------------------------------

 
Exhibit 10.40

IN WITNESS WHEREOF, the parties have executed this Addendum, intending to be
legally bound, as of the day and year written above.
 
Accepted by:
 
 
Accepted by:
 
/s/ Rocco E. Cozza
 
 
/s/ Robert J. Cummings
 
Name:
 
Rocco E. Cozza
 
 
Name:
 
Robert J. Cummings
 
Title:
 
Corporate Counsel
 
 
Title:
 
VP Worldwide Field Operations
 
Dated:
 
9/12/05
 
 
Dated:
 
9/12/2005
 
For:.
 
Ness Global Services, Inc.
Ness Technologies India Ltd
Ness Technologies, Inc
 
 
For:
 
Chordiant Software, Inc.
 



 



.
 
3. 

--------------------------------------------------------------------------------

 
Exhibit 10.40

ATTACHMENT A
 
OUTSIDE EDC PERSONNEL AGREEMENT
 
(See attached agreement)
 


 



.
 
4. 

--------------------------------------------------------------------------------

 
Exhibit 10.40

ATTACHMENT B
 
REMOTE ACCESS SECURITY POLICIES
 
See attached Chordiant Information Security Policies, Sections:
 
 
5.
Dial-in Access Policy

 
 
6.
DMZ Security Policy

 
 
13.
Internet DMZ Configuration Policy

 
 
14.
Network Access Policy

 
 
15.
Network Device Security Policy

 
 
16.
Password Policy

 
 
18.
Remote Access Policy

 
 
20.
Security Vulnerability Scanning Policy

 
 
21.
Server Security Policy

 
 
22.
VPN Policy

 
The Chordiant Information Security Policies may be amended by Chordiant from to
time to time.  Chordiant will provide Supplier with amended policies as they are
promulgated.  Supplier shall comply with amended policies in a reasonably
practicable time frame.
 



.
 
5. 

--------------------------------------------------------------------------------

 
